PER CURIAM.
This is an appeal and cross appeal from a June 24, 1988 final order of the circuit court sitting in probate. We deny the appellant’s motion to voluntarily dismiss, without prejudice, his main appeal, and affirm the subject final order under review on the main appeal. We also affirm the subject final order on the cross appeal. See American Sec. Co. v. Goldsberry, 69 Fla. 104, 121-22, 67 So. 862, 867 (1915); Perkins v. Salem, 249 So.2d 466 (Fla.1st DCA 1971); § 55.03, Fla.Stat. (1987).
Affirmed.